Exhibit 10.4

 

[g129041kgi001.jpg]

 

Stock Option Grant

 

1.                                       Grant of Option

 

AMAG Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
grants to [Name of Recipient] (the “Recipient”), an option to purchase [Number]
shares of Common Stock, $.01 par value per share, of the Company as hereinafter
set forth (the “Option”), pursuant and subject to the terms and provisions of
the Company’s Second Amended and Restated 2007 Equity Incentive Plan (the
“Plan”).  The date of grant of this Option is [Date].

 

All terms which are defined in the Plan shall have the same meanings herein.

 

2.                                       Vesting of Option

 

This Option shall be exercisable in cumulative monthly installments on each of
the following dates, as follows:

 

Date Exercisable

 

Number of Shares Exercisable

 

 

 

On date of grant

 

- 0-

On June 1, 20XX

 

[1/12 of [Number]]

On July 1, 20XX

 

[2/12 of [Number]]

On August 1, 20XX

 

[3/12 of [Number]]

On September 1, 20XX

 

[4/12 of [Number]]

On October 1, 20XX

 

[5/12 of [Number]]

On November 1, 20XX

 

[6/12 of [Number]]

On December 1, 20XX

 

[7/12 of [Number]]

On January 1, 20XX

 

[8/12 of [Number]]

On February 1, 20XX

 

[9/12 of [Number]]

On March 1, 20XX

 

[10/12 of [Number]]

On April 1, 20XX

 

[11/12 of [Number]]

On May 1, 20XX

 

[Number]

 

Director Stock Option Agreement

Confidential Document

 

100 Hayden Avenue, Lexington, MA 02421     Tel:  (617) 498-3300  Fax: (617)
499-3362

 

1

--------------------------------------------------------------------------------


 

No additional shares shall vest and become exercisable between each of the
vesting dates set forth above.

 

3.                                       Term of Option

 

Unless terminated earlier as provided in Section 6 below, this Option shall
terminate in ten (10) years on [Date].

 

4.                                       Exercise Price

 

The exercise price of this Option shall be [                 ($      )] per
share.

 

5.                                       Exercise and Payment

 

(a)                                  Method of Payment.    This Option shall be
exercisable by delivery to the Company of written notice of exercise, specifying
the number of shares for which this Option is being exercised (subject to
Section 2 hereof), together with (i) payment to the Company for the total
exercise price thereof in cash, by check, (ii) subject to the Company’s
approval, by Common Stock of the Company already owned by the Recipient,
(iii) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price, (iv) delivery by the Recipient to the Company of a copy of irrevocable
and unconditional instructions to a creditworthy broker to deliver promptly to
the Company cash or a check sufficient to pay the exercise price, or (v) by some
combination thereof; provided that methods (iii) and (iv) shall only be
permissible if the Company’s Common Stock is listed on the Nasdaq Global Market
or other national securities exchange at such time.

 

(b)                                 Valuation of Shares Tendered in Payment of
Purchase Price.    For the purposes hereof, the fair market value of any share
of the Company’s Common Stock which may be delivered to the Company in exercise
of this Option shall be determined in good faith by the Board of Directors of
the Company, or, in the absence of such determination, shall be equal to the
closing price of a share of the Company’s Common Stock as reported on the Nasdaq
Global Market (or other national securities exchange or automated marketplace
upon which the Company’s Common Stock is then traded) on the date of exercise of
this Option.

 

(c)                                  Delivery of Shares Tendered in Payment of
Purchase Price.    If the Company permits the Recipient to exercise Options by
delivery of shares of Common Stock of the Company, the certificate or
certificates representing the shares of Common Stock of the Company to be
delivered shall be duly executed in blank by the Recipient or shall be
accompanied by a stock power duly executed in blank suitable for purposes of
transferring such shares to the Company.  Fractional shares of Common Stock of
the Company will not be accepted in payment of the purchase price of shares
acquired upon exercise of this Option.

 

2

--------------------------------------------------------------------------------


 

6.                                       Effect of Termination of Employment,
Board Membership, or Service Provision or Death

 

This Option shall not be assignable or transferable either voluntarily or by
operation of law, except as set forth in this Section 6.  Notwithstanding the
foregoing, an Option may be transferred pursuant to a domestic relations order. 
Further, notwithstanding the foregoing, the Recipient may, by delivering written
notice to the Company, in a form provided by or otherwise satisfactory to the
Company, designate a third party who, in the event of the death of the
Recipient, shall thereafter be the beneficiary of an Option with the right to
exercise the Option and receive the Common Stock or other consideration
resulting from an Option exercise.

 

In the event the Recipient during his or her lifetime ceases to be an employee,
member of the Board of Directors, or other service provider of the Company or of
any subsidiary for any reason, other than death or disability, any unexercised
portion of this Option which was otherwise exercisable on the date of
termination of Recipient’s employment, Board membership or other service, as the
case may be, shall expire unless exercised within three years of that date, but
in no event after the expiration of the term hereof.

 

In the event of termination of employment, Board membership, or service in any
other capacity because of the death or disability of the Recipient (i) while an
employee, Board member, or service provider of the Company or any subsidiary, or
(ii) during the three-month period following termination of his or her
employment, status as a director, or status as a service provider for any reason
other than death or disability, this Option shall be exercisable for the number
of shares otherwise exercisable on the date of death, disability or termination,
by the Recipient or his or her personal representatives, heirs or legatees, as
the case may be, at any time prior to the expiration of three years from the
date of the death or disability of the Recipient, but in no event after the
expiration of the term hereof.

 

Notwithstanding the foregoing, if the Recipient, prior to the termination date
of this Option,  (i) violates any provision of any employment agreement or any
confidentiality or other agreement between the Recipient and the Company,
(ii) commits any felony or any crime involving fraud, dishonesty or moral
turpitude under the laws of the United States or any state thereof,
(iii) attempts to commit, or participate in, a fraud or act of dishonesty
against the Company, or (iv) commits gross misconduct, the right to exercise
this Option shall terminate immediately upon written notice to the Recipient
from the Company describing such violation or act.

 

7.                                       Employment, Board Membership or Service

 

Nothing contained in this Option or in the Plan shall be construed as giving the
Recipient any right to be retained in the employ, board membership, or service
of the Company or any of its subsidiaries.

 

3

--------------------------------------------------------------------------------


 

8.                                       Withholding Taxes

 

The Recipient acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Recipient any federal, state or
local taxes of any kind required by law to be withheld with respect to exercise
of this Option.

 

9.                                       Plan Provisions

 

Except as otherwise expressly provided herein, this Option and the rights of the
Recipient hereunder shall be subject to and governed by the terms and provisions
of the Plan, including without limitation the provisions of Section 4 thereof.

 

10.                                 Recipient Representation; Stock Certificate
Legend

 

The Recipient hereby represents that he or she has received and read the
Prospectus filed with the Securities and Exchange Commission as a part of the
Registration Statement on Form S-8, which registered the shares under the Plan.

 

If the Recipient is an “affiliate” of the Company (as defined in Rule 144
promulgated under the Securities Act of 1933), all stock certificates
representing shares of Common Stock issued to such Recipient pursuant to this
Option shall have affixed thereto legends substantially in the following form:

 

“The shares represented by this certificate may be deemed to be held by an
“affiliate” as defined by the Securities Act of 1933, as amended (the “Act”) and
may not be sold, transferred or assigned unless such sale is pursuant to an
effective registration statement under the Act or an opinion of counsel,
satisfactory to the corporation, is obtained to the effect that such sale,
transfer or assignment is exempt from the registration requirements of the Act.”

 

11.                                 Notice

 

Any notice required to be given under the terms of this Option shall be properly
addressed as follows:  to the Company at its principal executive offices, and to
the Recipient at his or her address set forth below, or at such other address as
either of such parties may hereafter designate in writing to the other.

 

12.                                 Non-Qualified Stock Option

 

It is understood that this Option is not intended to qualify as an “incentive
stock option” as defined in Section 422 of the Internal Revenue Code.

 

13.                                 Enforceability

 

This Option shall be binding upon the Recipient, his or her estate, and his or
her personal representatives and beneficiaries.

 

4

--------------------------------------------------------------------------------


 

14.                                 Effective Date

 

The effective date of this Option is [Date].

 

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Option has been executed by a duly authorized officer
of the Company as of the effective date.

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

David A. Arkowitz

 

 

 

Chief Financial Officer

 

 

 

Recipient’s Acceptance:

 

 

 

 

 

The undersigned hereby accepts this Option and agrees to the terms and
provisions set forth in this Option and in the Plan (a copy of which has been
delivered to him/her).

 

 

 

 

 

 

 

 

 

 

 

(Signature of Recipient)

 

 

 

 

 

 

 

 

 

 

 

(Print Name of Recipient)

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

6

--------------------------------------------------------------------------------